Citation Nr: 0620784	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to re-
open a claim for entitlement to service connection for 
bilateral lower extremity thrombophlebitis.


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from April 1968 to July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral lower extremity thrombophlebitis.

In July 2001, the Board remanded this matter for additional 
development.  The matter is now before the Board for further 
consideration.  The issue of service connection for bilateral 
lower extremity thrombophlebitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated December 1968, the RO denied 
the veteran's claim for service connection for bilateral 
lower extremity thrombophlebitis.

2.  The veteran did not perfect an appeal of the December 
1968 rating decision.

3.  The evidence received since December 1968, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for bilateral lower extremity 
thrombophlebitis and raises a reasonable probability of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision is final.  38 U.S.C.A. 
§ 4005 (c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral lower extremity 
thrombophlebitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson,  19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 487.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with a notice 
of what evidence would be necessary to substantiate the 
elements of service connection found lacking in the 
previous denial.  Kent slip op. at 9.  




The Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  In Pelegrini v. 
Principi (Pelegrini II),  18 Vet. App. 112, 119-20 
(2004), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
§ 3.159(b), and Quartuccio, that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element 
of the requisite notice, the Court further held that, 
under 38 C.F.R. §  3.159(b), VA must request the 
claimant to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.

A.  Duty to Notify

In July 2001, the Board remanded the veteran's claim to 
the RO for further development. Thereafter, in March 
2002, the RO informed the veteran by letter of the 
requirements of a service connection claim.  The March 
2002 letter also informed the veteran what evidence VA 
would obtain on his behalf and what evidence it would 
assist him in obtaining.  

The March 2002 letter also informed the veteran that new 
and material evidence was required to re-open his claim 
for service connection but did not specify what type of 
evidence was required to substantiate the elements of 
service connection found lacking in the prior denial.  
However, the Board notes that the RO informed the 
veteran in a January 1999 Statement of the Case that 
medical evidence of aggravation of his condition would 
be required to re-open his claim.  The veteran has since 
submitted additional medical evidence.  As the claim is 
being re-opened, the Board finds that the veteran was 
not prejudiced by the failure to provide notice with 
respect to the elements found lacking in his previous 
claim for service connection.

The RO provided notice to the veteran in an April 2006 
Supplemental Statement of the Case with notice regarding 
establishing a disability rating and an effective date.  
Therein, the RO informed the veteran that a disability 
rating would be assigned if service connection is 
awarded  and described how a disability evaluation would 
be assigned and informed the veteran that an effective 
date would be assigned if service connection is awarded. 

The Board finds that the RO has satisfied the duty to 
notify the veteran.  The RO has adequately informed the 
veteran of the requirements of a service connection 
claim and has informed him of the evidence necessary to 
re-open his claim for service connection.

B.  Duty to Assist

The RO assisted the veteran by obtaining relevant 
evidence on his behalf.  The record in this case 
includes service medical records and private medical 
records.  The veteran has not identified any outstanding 
information that is relevant to the development of this 
claim.   

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral lower extremity 
thrombophlebitis.  In the December 1968 rating decision, the 
RO denied the claim on the basis that there was no evidence 
that the veteran's preexisting condition of bilateral lower 
extremity thrombophlebitis was aggravated by service.

In December 1968, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

The veteran sought to reopen his claim for service connection 
for bilateral lower extremity thrombophlebitis by submitting 
a VA Form 21-4138 (Statement in Support of a Claim) in April 
1998.

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed prior to August 29, 2001, "new and material 
evidence" is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence that has been associated with the claims file 
since the RO's December 1968 rating decision includes private 
medical records of treatment for phlebitis and for 
superficial varicosities.  The newly submitted evidence 
includes medical records, dated 1974 to 1979, showing 
treatment for thrombophlebitis.  These records also contain 
pertinent information regarding the severity of the veteran's 
condition, including a statement from the veteran's private 
physician, dated July 1977, regarding the extent of his 
disability and stating that the veteran would not be able to 
perform physical work for one year. 

Other newly submitted evidence includes a statement from the 
veteran's parents, dated March 1998.  This March 1998 
statement describes how the veteran had difficulty obtaining 
certain employment following service due to his inability to 
pass insurance physicals required for those positions.

The Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and that this 
evidence is neither cumulative or redundant.  The Board also 
finds that this evidence is material.  It bears directly and 
substantially upon the matter under consideration, and by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for bilateral lower extremity 
thrombophlebitis.  Such evidence of aggravation was lacking 
at the time of the previous denial of the veteran's claim for 
service connection.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for bilateral lower extremity 
thrombophlebitis. 

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral lower extremity 
thrombophlebitis.  To this extent, the appeal is allowed.

REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, such an examination is necessary.  The evidence 
indicates that the veteran's history of varicose veins was 
noted in a March 1968 pre-induction examination and in a 
letter from his private physician in June 1968.  According to 
a June 1968 physical profile, restrictions from crawling, 
stooping, running, jumping, prolonged standing and marching 
were recommended.  In June 1968, the veteran was noted to 
have a "hobbling gate" with tenderness and swelling in both 
legs.  Service medical records show that the veteran was 
hospitalized for six weeks for treatment of thrombophlebitis 
before being discharged in August 1968.  As the service 
medical records contain evidence of treatment for 
thrombophlebitis, an examination is necessary to determine 
whether the condition was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to have a vascular examination of the 
lower extremities.  The veteran's 
claims file should be forwarded to the 
examiner for review in conjunction 
with the examination and the examiner 
should confirm in their written report 
such a review was conducted.  
Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should opine 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's bilateral lower 
extremity thrombophlebitis was 
aggravated during his period of active 
service, and specifically whether any 
aggravation may be related to the 
documented in-service complaints of 
leg pain and swelling;

2.	The RO should provide the veteran with 
corrective notice, pursuant to Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006), describing the 
evidence necessary to substantiate the 
elements of service connection found 
lacking in the veteran's previously 
denied claim.  The veteran should be 
afforded an opportunity to submit 
evidence pursuant to such notice.

3.	Thereafter, the RO should readjudicate 
the claim on appeal based on all of 
the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


